Citation Nr: 0110719	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-07 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right eye injury.

2.  Entitlement to the assignment of a higher disability 
rating for lumbosacral degenerative intervertebral disc 
disease status post L5 diskectomy with residual radiculopathy 
(also referred to herein as "lumbar spine disability"), 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had over 10 years active military service ending 
in May 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations rendered in 
October 1998 and September 1999 by the Winston-Salem, North 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  An October 1998 rating decision, in pertinent 
part, denied service connection for a lumbar spine disability 
and right eye disability.  A notice of disagreement (NOD) was 
received in November 1998, a statement of the case (SOC) was 
issued in December 1998, and a substantive appeal (SA) was 
received in April 1999.  The veteran appeared and testified 
as to the issues on appeal at a hearing before an RO Hearing 
Officer in April 1999.

In September 1999, the RO rendered a Hearing Officer decision 
that granted service connection for a lumbar spine disability 
and assigned a 20 percent disability rating.  A NOD was 
received in September 1999, a SOC was issued in January 2000, 
and a SA was received in March 2000.  The March 2000 SA, 
which appeared to refer only to the issue of entitlement to a 
disability rating in excess of 20 percent for a lumbar spine 
disability, expressed the veteran's desire to have a hearing 
before a Board Member at the RO.  At a February 2000 hearing 
before the undersigned Board Member held at the RO, the 
veteran appeared and testified as to the issue of entitlement 
to a disability rating in excess of 20 percent for a lumbar 
spine disability.  The right eye disability issue was not 
identified or addressed.  At the time of the February 2000 
Travel Board hearing, the veteran submitted a written and 
signed waiver of RO consideration of additional evidence 
pursuant to 38 C.F.R. § 20.1304 (2000).

During the February 2000 Travel Board hearing, the veteran 
expressed a desire to pursue the new claim of entitlement to 
depression secondary to his service-connected lumbar spine 
disability.  Therefore, this issue is hereby referred to the 
RO for appropriate action  


FINDINGS OF FACT

1.  The abrasion to the right eye suffered during the 
veteran's military service was acute and resolved without 
leaving residual disability.

2.  The veteran's service-connected lumbar spine disability 
is productive of a disability picture which more nearly 
approximates pronounced intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  Right eye disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.303 (2000).

2.  The schedular criteria for entitlement to a 60 percent 
disability rating for service-connected lumbar spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After a preliminary review of the claims file, the Board 
finds that there has been substantial compliance with the 
notice/assistance provisions of the Veterans Claims 
Assistance Act of 2000.  The record includes, but is not 
limited to, the following:  veteran's service medical records 
(SMRs); VA examination reports; other VA medical records, 
private medical records; and the veteran's variously dated 
written statements.  The Board finds that the medical 
evidence to be adequate for the purposes of evaluating the 
issues on appeal.  No additional pertinent evidence has been 
identified by the veteran.  Therefore, the Board finds that 
the record as it stands is complete and adequate for 
appellate review.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefits 
sought on appeal.  The Board concludes that the discussions 
in the rating decision, statement of the case, and 
supplemental statement of the case have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefits sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claims and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

I.  Service Connection for Right Eye Disability

The veteran contends that he currently suffers from a right 
eye disability, in the form of pain and discomfort, that was 
sustained as a result of an accident during service that 
caused glass splinters to go in his right eye.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

At this point, the Board notes that pursuant to 38 C.F.R. 
§§ 3.303(c) and 4.9, mere congenital or developmental 
defects, such as refractive error of the eye, is not a 
disease or injury in the meaning of applicable legislation 
for disability compensation purposes.  Although service 
connection may be granted for a congenital or developmental 
disorder in certain limited circumstances, such as when 
aggravated by a superimposed disease or injury, see Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995), in this case the 
veteran does not contend that the eye disability he has is 
productive of defective vision; rather he claims that the 
injury to the eye he suffered in service is currently 
productive of pain and discomfort. 

The SMRs reveal that on December 13, 1983, the veteran was 
seen for an abrasion he sustained to the right eye, 
apparently as the result of glass splinters.  On December 14, 
1983, the veteran was seen for follow-up, at which time he 
stated that the treatment from the previous day had helped.  
At a May 1984 examination upon separation from service, the 
veteran's eyes were clinically evaluated as normal.

The relevant medical evidence includes an April 1999 VA 
ophthalmology clinic record, which notes that the veteran was 
seen for the purpose of obtaining a prescription for glasses.  
The veteran's history of getting glass in his eye during 
service was noted.  No deformity of the right eye was 
observed.  The impression was myopia, astigmatism, and 
presbyopia.  

A May 1999 VA ophthalmology examination report recounts the 
veteran's history of any injury to his right eye in 1983 
caused by splinters of glass.  Visual acuity in the right eye 
was 20/50, but 20/20 vision was obtained with the aid of 
refraction.  No abnormalities of the right eye were observed.  
The diagnoses were reported as follows:  the glass injury to 
the eye was treated and there was no sequelae to this injury 
seen; myopia; and presbyopia.  

After a review of the evidence (including the veteran's 
written statements and RO hearing testimony) in conjunction 
with the applicable laws and regulations, the Board is 
compelled to find that service connection for a right eye 
disability is not warranted.  Although it is documented that 
the veteran suffered an injury to his right eye caused by 
glass splinters in service, the evidence shows that the 
injury resolved. The veteran made no further complaints 
regarding his right eye during service or for 15 years after 
service, and there is no medical evidence showing that the 
veteran's right eye manifests any deformity or abnormality 
due to the residuals of glass splinters.  In fact, the May 
1999 VA ophthalmology examination report found no sequelae 
from the in-service right eye injury.  Although the veteran 
may testify as to symptoms he perceives to be manifestations 
of disability, the question of whether a chronic disability 
is currently present is one which requires skill in 
diagnosis, and questions involving diagnostic skills must be 
made by medical experts.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  The findings of trained medical examiners must 
therefore be given considerable weight.  In view of the 
above, the Board must find that the preponderance of the 
evidence is against the veteran's right eye disability claim.  

II.  Higher Rating for Lumbar Spine Disability

The veteran claims that he is entitled to a higher initial 
rating for his service-connected lumbar spine disability.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In this case the 
severity of the disability at issue are to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Since this issues 
amounts to an appeal of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice know as "staged ratings".  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Pursuant to a September 1999 RO Hearing Officer Decision the 
veteran was granted service connection for a lumbar spine 
disability and assigned a 20 percent disability rating, 
effective in December 1997.  In accordance with a March 2000 
rating decision the veteran was assigned an temporary total 
(100%) disability rating for the period November 24, 1998 to 
February 1, 1999 for convalescence due to lumbar spine 
surgery.  

Private treatment records dated in December 1997 show that 
the veteran was seen for complaints of recurrent back pain 
for several months.  Objectively, the back was tender in the 
lumbar area to deep palpation.  The veteran also complained 
of shooting pains down the right leg with a tingling 
sensation during the intervals.  Leg weakness was denied, but 
straight leg raising was positive on the right at 30 degrees.  

VA treatment records dated in August 1998 and October 1998 
show that the veteran continued to complain of low back pain 
with radiation down the right leg.  

A November 1998 private examination report recounts the 
veteran's history and complaints of persistent low back pain 
with radiation of pain down the right leg.  The veteran came 
into the physician's office using a cane and was barely able 
to walk; he was observed to be in moderate distress.  The 
veteran reported that he had been able to perform his work by 
sitting while operating his machine.  Neurological 
examination revealed a positive straight leg raise on the 
right, absent ankle jerk, weakness of plantar flexion on the 
fight, and hypesthesia in the S1 distribution on the right.  
The impression was a herniated lumbar disc.  A 
contemporaneous radiology report revealed a large lateral 
disc extrusion at the L5-S1 level.

A November 1998 operation report explains the details of a 
right L5-S1 interlaminal microdiskectomy to surgically treat 
his diagnosed herniated lumbar disc on the right at L5-S1.   

A February 1999 private surgical follow-up record notes that 
the veteran had been doing very well since the surgery 
although he had some problems with numbness over the right 
side of the thigh and knee.  The physician advised the 
veteran that a full recovery would take approximately one 
year.  

A May 1999 VA spine examination report notes that the claims 
file was reviewed and the relevant medical history was 
recited.  The veteran explained that since his November 1998 
surgery there had been some improvement in his symptoms and 
he had returned to work, but that he still experiences daily 
back pain, back stiffness, and right leg radiculopathy.  The 
veteran said he could walk about a mile, but if he stands for 
too long he gets numbness down his leg.  Objectively, the 
veteran walked carefully but otherwise had a normal gait, and 
there was no tenderness elicited.  Range of motion was as 
follows:  forward flexion to 60 degrees; left and right 
lateral bending to 40 degrees; and left an right rotation to 
20 degrees, with some discomfort on the extreme of rotation.  
Straight leg raising was negative; however, he was tighter on 
the right lower extremity then on the left, and he was unable 
to obtain and ankle reflex on the right.  The veteran was 
able to determine position, touch, and vibratory sense 
bilaterally, but there was subjective hypesthesia.  The 
diagnosis was lumbosacral degenerative intervertebral disc 
disease post diskectomy with residual right radiculopathy.  A 
contemporaneous VA radiology report was negative.

VA treatment records dated August 1999 show that the veteran 
complained of back pain.  There was pain to palpation over 
the right sacral area, and there was decreased sensation of 
the right lateral leg, and there was no right ankle jerk.  
Bilateral leg lift was to 60 degrees, limited by pain. The 
assessment was chronic low back pain, some permanent 
neuropathy.   

An October 1999 private radiology report revealed 
postoperative changes at L5-S1 on the right and a right 
paracentral/right posterolateral disc herniation with 
epidural fibrosis is suspect.  

Private treatment records for the period April 2000 to 
December 2000 show that the veteran continued to complain of 
back pain, stiffness, tenderness, and leg pain, and that he 
was being treated with a variety of pain medications.

A July 2000 VA treatment record shows that the veteran 
presented for a follow-up on his complaints of chronic low 
back pain and right leg neuropathy.  Objectively, there was a 
positive right leg raise, tight muscles in lumbosacral area, 
decreased flexion, extension, and rotation.  The assessment 
was chronic low back pain.

An August 2000 VA treatment record reveals that the veteran 
exhibited tight paravertebral muscles, poor range of motion, 
and an inability to heel toe walk of foot to shin walk.  
Neurologic testing showed mildly positive straight leg 
raising, bilaterally.  

A January 2001 VA treatment record shows that the veteran had 
remained symptomatic, although pain medications had afforded 
him some relief.  Physical examination revealed tight 
lumbosacral muscles with myospasms.  Neurological findings 
were consistent with past notes.  The assessment was chronic 
low back pain. 

A January 2001 letter from a private physician notes that 
despite the veteran's continued visits to physical therapy 
and a neurosurgeon, his pain continued.

The veteran's lumbar spine disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which provides 
the guidelines for rating intervertebral disc syndrome.  A 60 
percent rating is the maximum rating permitted for 
intervertebral disc syndrome, and is warranted when symptoms 
are pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  Severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief, 
warrants a 40 percent evaluation.  A 20 percent rating is for 
application for moderate intervertebral disc syndrome, with 
recurring attacks.

The Board has also considered the veteran's variously dated 
written statements and as well as the transcripts of the RO 
and Travel Board hearings.  

Upon review of the record and the applicable laws and 
regulations, the Board finds that the assignment of a 60 
percent disability rating is warranted.  The Board finds that 
the new evidence submitted since the RO's September 1999 
determination that initially assigned the 20 percent rating 
has served to clarify the severity of the veteran's 
disability.  The Board observes that the veteran has been 
seen regularly for persistent symptoms of low back pain, 
sciatic neuropathy and radiculopathy (which has been 
described and permanent), decreased range of motion that is 
limited by pain, and he sometimes had difficulty with 
locomotion due to pain or incoordination.  The veteran has 
exhibited right-sided absent ankle jerk every time he has 
been tested, straight leg raises have consistently tested 
positive, and the muscles along the lumbar spine have often 
describes as being tight, and have demonstrated muscle spasm.  
The medical records also show that despite the frequency of 
the veteran's visit for his symptoms and the continual 
administration of medication to alleviate these symptoms, the 
symptoms persist.  As such, the Board finds the veteran's 
symptoms most closely approximate the criteria for a 60 
percent disability rating consistent with pronounced 
intervertebral disc syndrome under Diagnostic Code 5293.  The 
Board notes that as the veteran's disability does not include 
a vertebra fracture with cord involvement under Diagnostic 
Code 5285, or complete bony fixation pursuant to Diagnostic 
Code 5286, a disability rating in excess of 60 percent for 
the veteran's lumbar spine disability is not available. 

Further, although the medical evidence at one point seemed to 
suggest an improvement in the disability, the totality of the 
evidence leads the Board to conclude that the lumbar spine 
disability has resulted in a disability picture compatible 
with a 60 percent rating during the entire period covered by 
the appeal; that is, from December 22, 1997 (except for the 
period already assigned a temporary total rating). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for right eye disability is not warranted.  
To this extent, the appeal is denied.

A 60 percent disability rating for degenerative 
intervertebral disc disease status post L5 diskectomy with 
residual radiculopathy is warranted.  To this extent, the 
appeal is granted.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

